Citation Nr: 9915726	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  95-38 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for the residuals of 
heat prostration.

2.  Entitlement to service connection for conjunctivitis with 
refractive error, residuals of a left great toe injury, 
bilateral bunions, right hip disorder, and right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran had periods of active duty for training and 
inactive duty for training, including verified active duty 
for training from October 14, 1987, to March 11, 1988, and on 
June 25, 1988, and active service from March 15, 1990, to 
September 7, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Anchorage, Alaska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes the veteran did not submit a notice of 
disagreement as to the issue of entitlement to service 
connection for an allergic reaction also denied May 1996, and 
that she withdrew her appeal as to the issues of entitlement 
to service connection for right foot and ankle disorders by 
correspondence dated in December 1995.  Therefore, the issues 
listed on the title page of this decision are the only issues 
presently before the Board for appellate review.

The issues of entitlement to service connection for 
conjunctivitis with refractive error, residuals of a left 
great toe injury, bilateral bunions, right hip disorder, and 
right shoulder disorder are addressed in a remand order at 
the end of this decision.


FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating a present disability due to heat prostration 
during service.

CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for the residuals of heat 
prostration.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998). 

Active service includes periods of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991); 38 C.F.R. § 3.6(a) (1998); see 
generally Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  

In this case, service medical records show the veteran was 
treated for severe heat prostration during a period of active 
duty for training on June 25, 1988, and released later that 
same day.  In October 1988 the Iowa National Guard, Office of 
the Adjutant General, found the injury was incurred in line 
of duty.  

VA fee basis examination in April 1994 noted the veteran 
reported a history of heatstroke in June 1988, with no 
significant residuals but with complaints of heat 
intolerance.  The diagnoses included history of heat stroke 
with no residual.

At her personal hearing the veteran testified that she 
experienced difficulty withstanding heat.  She stated she 
felt weak and tired whenever she was exposed to warm 
temperatures.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates the veteran has a present disability as a result 
of heat prostration during service.  The Board notes there is 
no competent evidence of a current disability related to the 
veteran's June 1988 treatment for severe heat prostration.  
In fact, the April 1994 examiner specifically noted there was 
no residual as a result of that injury.

The only evidence of a present disability as a result of heat 
prostration during service is the veteran's own opinion.  
While she is competent to testify as to symptoms she 
experiences, she is not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

The Court has held that medical evidence is required to 
demonstrate the relationship between a present disability and 
claimed continuity of symptomatology unless the relationship 
is one for which a lay person's observation is competent.  
See Savage, 10 Vet. App. at 497.  In this case, as there is 
no competent evidence of a present disability, the evidence 
as to continuity of symptomatology is also not competent to 
establish a nexus.  Consequently, the Board finds the veteran 
has not submitted evidence of a well-grounded claim for 
service connection for heat prostration.  See 38 U.S.C.A. 
§ 5107(a).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).


ORDER

Entitlement to service connection for the residuals of heat 
prostration is denied.


REMAND

As to the issues of entitlement to service connection for 
conjunctivitis with refractive error, residuals of a left 
great toe injury, bilateral bunions, right hip disorder, and 
right shoulder disorder, the Board finds that additional 
development is required for an adequate determination.  The 
Board notes that service medical records indicating treatment 
for these disorders were not available for review during the 
veteran's April 1994 examination. 

The Court has held that there is a duty to assist in the 
completion of an application for benefits under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1999), depending on the 
particular facts in each case.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
as modified by Epps, 9 Vet. App. at 344.  The fulfillment of 
the statutory duty to assist may include providing additional 
VA examinations by a specialist when recommended, and 
conducting a thorough and contemporaneous medical 
examination, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran should be allowed the 
opportunity to submit additional evidence 
in support of her claims.  All pertinent 
evidence received should be associated 
with the claims file.

2.  The RO should be scheduled for a VA 
ophthalmologic examination for an opinion 
as to the current nature and etiology of 
any present eye disorders.  The claims 
folder and a copy of this remand decision 
must be made available for review by the 
examiner in conjunction with the 
examination.  The examination should 
include any tests or studies deemed 
necessary for an accurate assessment.

The examiner is requested to comment upon 
the relationship, if any, between any 
present eye disorder and the veteran's 
injury during service.  A complete 
rationale is requested for any opinion 
provided.

3.  The RO should be scheduled for a VA 
orthopedic examination for an opinion as 
to the current nature and etiology of any 
present left foot, bilateral bunion, 
right hip, and right shoulder disorders.  
The claims folder and a copy of this 
remand decision must be made available 
for review by the examiner in conjunction 
with the examination.  The examination 
should include x-rays, and any other 
tests or studies deemed necessary for an 
accurate assessment.

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should re-adjudicate 
the issues on appeal.  

If the benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

